JUSTICE HOWERTON, dissenting: This court is to review the circuit court’s decision by the abuse of discretion standard. That means we look to see if there was any evidence at all to support the decision. If there was no evidence to support it, the decision was irrational and must be reversed; on the other hand, if there was any evidence at all supporting the decision, it was rational and must be affirmed. Look at the following table. Distance [[Image here]] I cannot agree that the circuit court’s decision was irrational. Forum non conveniens is Latin. Its root, translated to English, is convenience. Convenience means the quality of being convenient. Convenient means easy to reach; accessible. Madison County looks convenient to me.